In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00020-CR


                        PATRICIA ANN ADAMS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 46th District Court
                                  Foard County, Texas
                Trial Court No. 1296, Honorable Dan Mike Bird, Presiding

                                    February 3, 2014

                       ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Patricia Ann Adams appeals from her conviction for possession of a

controlled substance. On January 31, 2014, we received a request from the court

reporter requesting an extension of time wherein she stated that 1) appellant had not

submitted a request for preparation and/or written designation for the record, and 2)

appellant had not paid or made arrangements to pay for the record.
         Accordingly, we abate this appeal and remand the cause to the 46th District Court

(trial court) for further proceedings. Upon remand, the trial court shall determine the

following:

         1. whether appellant desires to prosecute the appeal;

         2. whether appellant is indigent; and, if so,

         3. whether appellant is entitled to a free record, and,

         4. if appellant is represented by counsel, whether counsel has been
         ineffective by failing to designate, pay for or make arrangements to pay for
         the reporter’s record.

         The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by March 5, 2014.

Should further time be needed to perform these tasks, then same must be requested

before March 5, 2014. Furthermore, the court reporter’s request for an extension of

time is granted, and the reporter’s record will not be due until further notice from this

court.

         It is so ordered.

                                                                   Per Curiam

Do not publish.




                                               2